MEMORANDUM **
Jorge Garcia Cabrales, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) affirming without opinion an immigration judge’s decision that he is ineligible for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and grant the petition for review.
After the agency’s decisions in this case, the BIA held in Matter of Gonzalez-Silva, 24 I. & N. Dec. 218 (BIA 2007), that “an alien whose conviction precedes the effective date for section 237(a)(2)(E) of the [Immigration and Nationality] Act has not been ‘convicted under’ section 237(a)(2)” and remains eligible for cancellation of removal. Id. at 220. As Garcia Cabrales’s conviction occurred in 1990, we grant the petition for review and remand for further proceedings.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.